Citation Nr: 1642645	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hepatic encephalopathy.  

2.  Entitlement to an initial disability rating in excess of 10 percent for cirrhosis of the liver.

3.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II with mild cataracts, both eyes, prior to April 13, 2016, and an evaluation in excess of 60 percent beginning April 13, 2016.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Although that rating decision did not expressly address the issue of entitlement to a TDIU, that issue was first raised as a component of an increased rating claim for hepatitis C, which was adjudicated in the January 2010 rating decision.  Thus, the TDIU issue is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to an initial disability rating in excess of 20 percent for residuals of hepatitis C, although addressed in the January 2010 rating decision, is not currently on appeal.  The January 2010 rating decision granted service connection for hepatitis C and assigning an initial 10 percent rating.  In his March 2010 notice of disagreement (NOD), the Veteran disagreed with the 10 percent rating assigned and expressed his belief that a 20 percent rating was warranted.  In response to this NOD, a February 2013 rating decision granted an initial 20 percent rating for hepatitis C.  Because the Veteran limited his appeal to the 20 percent rating for hepatitis C, which was granted, that issue is not on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also on appeal is a June 2016 rating decision, which addressed the issues involving diabetes mellitus type II with mild cataracts, both eyes; hepatic encephalopathy; and cirrhosis of the liver.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  


REMAND

The Board has conducted a preliminary review of this matter, but has found that further action is needed before a final decision may be reached.  

With regard to the first three issues, the claims involving hepatic encephalopathy, cirrhosis, and diabetes mellitus type II with mild cataracts, both eyes, must be remanded for issuance of an SOC.  The claims were addressed in a June 2016 rating decision.  The Veteran filed a standard VA NOD form in July 2016.  At present, an SOC has not been issued.  

Under such circumstances, the Board shall remand these claims to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

The appeal for a TDIU is intertwined with these remanded issues because the outcome of those issues may impact whether a TDIU is assignable.  As intertwined, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claims of entitlement to higher disability ratings for (1) hepatic encephalopathy, (2) cirrhosis of the liver, and (3) diabetes mellitus type II with mild cataracts, both eyes.  

This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  After completing all actions set forth in paragraph 1, undertake any further action needed as a consequence of the action completed in paragraph 1 above, to include resolving any appeal perfected as to those issues.  

3.  Finally, readjudicate the remanded appeal for a TDIU.  If a TDIU remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

